Title: [April 1782]
From: Adams, John Quincy
To: 



      N.(1782)S. April. 1St. Monday.
      
      
       Stay’d at home all day. Begun to read Robertson’s history of Charles the 5th. Mr. Artaud supped out. Weather Cloudy in the morning and Clear in the afternoon. Thermometer at 9 degrees above.0.
      
      
       
        
   
   JQA’s notes (copied passages) from Robertson appear in M/JQA/1 (10/21, 11/22 April), Adams Papers, Microfilms, Reel No. 199.


       
      
      

      2d. Tuesday.
      
      
       This day Mr. D. went to carry our letters to be sent to the post office. Stay’d at home all day. Fine weather. Thaws fast.
      
      

      3d. Wednesday.
      
      
       This forenoon I took a walk to the academy with Mr. Artaud and bought some maps. Mr. Artaud dined out. In the afternoon Mr. D went to take a walk. Fine weather. Thaw.
      
      

      4th. Thursday.
      
      
       This forenoon Mr. Gonset came to pay us a visit. Mr. D and Mr. Artaud went to the shops, and bought some things. Mr. Artaud dined out. In the afternoon I went with Mr. Artaud to the Shops and bought some things. Fine weather.
      
      

      5th. Friday.
      
      
       This forenoon Mr. D. went to take a ride. I went with Mr. Artaud and took a long walk upon the key. In the afternoon I went to the shops with Mr. Artaud. And I carried my watch to the watch maker’s, to be mended. Clear weather.
      
      
       
        
   
   That is, quay.


       
      
       

      6th. Saturday.
      
      
       This forenoon Mr. D. went to take a ride, in the afternoon, I went and took a walk upon the quay. I Met Mr. Peyron there. Fine, clear weather.
      
      

      7th. Sunday.
      
      
       Esther day a great holiday for the Russians. They present eggs, this day. Mr. Artaud dined out, in the forenoon. In the afternoon I went and took a walk upon the quay. Very Fine weather. Finished the first volume of Robertson’s history of Charles V. 394 pages.
      
      

      8th. Monday.
      
      
       Finished the fourth and last Catilinary of Cicero. In the forenoon I went to the English Library and took out the second and third Volumes of Robertson’s history of Charles. V. Begun the 2d. Mr. Peyron came to pay Mr. D. a visit. Mr. D. receiv’d a letter from Holland from my Father. Mr. Artaud dined at Mr. Rimberts. In the afternoon I went to take a walk upon the quay. Mr. D. wrote a letter to my Father. Very fine weather.
      
      
       
        
   
   That of 15 March (MHi:Dana Papers).


       
       
        
   
   That of 28 March O.S. (Adams Papers).


       
      
      

      9th. Tuesday.
      
      
       This forenoon I went with Mr. D. to the French minister’s hotel. Mr. Normandes the Spanish Chargé d’affaires came to pay a visit to Mr. D. In the afternoon I went to the Shops with Mr. Artaud, but found them all shut-up because of the Esther holidays. We went to see some of their diversions. We went also to Mr. Rimbert’s, to see how Mr. Montreal does. Mr. D. went to carry his letter to be sent.
      
      

      10th. Wednesday.
      
      
       This forenoon I went with Mr. Artaud to the shops and bought some things. Before dinner we went and took a walk upon the quay. In the afternoon we took another walk, and went to Mr. Rimbert’s. Fine weather. It thaws fast still.
      
       

      11th. Thursday.
      
      
       This forenoon I went with Mr. Artaud to the Shops. Dined at Mr. Rimberts. Mr. Colombi dined there also. Borrowed of Mr. Peyron the first volume of Dryden’s Virgil. In the afternoon we went to see the Katchells. Mr. Artaud supped out.
      
      
       
        
   
   The Works of Virgil: Containing His Pastorals, Georgics, and Aeneis. Translated into English Verse; by Mr. Dryden, London, 1697. Later editions contained 3 volumes.


       
       
        
   
   JQA may be referring to the Kamchadals, natives of the Kamchatka Peninsula on the Russian Pacific coast, who were the source of comment by other foreign observers (John Ledyard’s Journey Through Russia and Siberia, 1787–1788, ed. Stephen D. Watrous, Madison, 1966, p. 54–56).


       
      
      

      12th. Friday.
      
      
       Stay’d at home all day. Mr. D. went in the forenoon to take a ride. Cloudy weather. Begun Cicero’s Oration for Archias.
      
      
       
        
   
   JQA’s French translation is in M/JQA/45, Adams Papers, Microfilms, Reel No. 240. Some evidence in the translation suggests that he probably used as his Latin source Oraisons choisies de Cicéron, traduction revue par M. de Wailly, 3 vols., Paris, 1772–1778, 2:178–207, which he had purchased in St. Petersburg on 26 Feb. (Catalogue of JQA’s BooksWorthington C. Ford, ed., A Catalogue of the Books of John Quincy Adams Deposited in the Boston Athenaeum. With Notes on Books, Adams Seals and Book-Plates, by Henry Adams, Boston, 1938.), although several MS markings in another edition of the oration, Selectae . . . Orationes, Paris, 1747 (same), indicate that he may have consulted it as well.


       
      
      

      13th. Saturday.
      
      
       Mr. Artaud dined out. Mr. D. went to take a ride in the afternoon. Finished the 2d. Volume of Robertson’s history of Charles 5th. 479. pages, and begun the third. Cloudy weather, and Rain.
      
      

      14th. Sunday.
      
      
       This day the Marquis de Verac the french minister here gave a mascarade ball and supper for the birth of the Dauphin. Mr. D. went there. Mr. Artaud dined and supped out. Stay’d at home all day.
      
      
       
        
   
   Louis Joseph Xavier François (1781–1789), eldest son of Louis XVI and Marie Antoinette.


       
      
      

      15th. Monday.
      
      
       This afternoon Mr. D. went to take a ride. Mr. Artaud supp’d out. Stay’d at home all day. Cloudy, rainy, weather.
       
       
       
       
       
      
      

      16th. Tuesday.
      
      
       This forenoon I went with Mr. Artaud to the shops and bought some things. Mr. D. went to take a walk. Went to Mr. Rimberts for the Gazette. Mr. Artaud dined and supped out.
      
      
       
        
   
   Undoubtedly the Gazette d’Amsterdam (see entry for 16 March, above; Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- ., 4:302).


       
      
      

      17th. Wednesday.
      
      
       This morning before breakfast I went and took a walk upon the quay of the river. The Swedish consul and his lady, Mr. Rimbert, his youngest nephew, Mr. Abraham Mr. Colombi, and Mr. Gonset dined with us. In the afternoon Mr. D. and Mr. Artaud went to take a walk. Fine weather.
      
      

      18th. Thursday.
      
      
       This day at about 7. o clock P.M. the river broke up, and The major of the fortress passed it in a boat descended at the Palace, and announced it to the Empress, for which he receives a present of 500 Roubles pr. year. Dined at Mr. Rimberts. In the forenoon the Swedish consul came to see us. Mr. Artaud supp’d out. Fine Weather but, a high wind.
      
      

      19th. Friday.
      
      
       In the forenoon Mr. D went to take a ride, and after dinner he took a walk. Stay’d at home all day. Fine weather. Mr. Artaud supp’d out.
      
      

      20th. Saturday.
      
      
       This forenoon I went with Mr. D. to the Hotel of the Dutch Resident Mr. de Swart. In the afternoon Mr. D. took a walk. Finished the third and last volume of Robertson’s history of Charles. 5th. Fine weather.
      
      
       
        
   
   Johan Isaac de Swart, Dutch resident to St. Petersburg, 1773–1794 (Repertorium der diplomatischen Vertreter aller LänderRepertorium der diplomatischen Vertreter aller Lander seit dent Westfalischen Frieden (1648), ed. Ludwig Bittner and others, Oldenburg, &c, 1936-1965; 3 vols., p. 268).


       
      
      

      21st. Sunday.
      
      
       This forenoon I went with Mr. Artaud to take a ride, we went into the Catholic church. We met there, Mr. Rimbert’s two youngest nephews; before dinner I went and took a walk upon the quay with Mr. Artaud. Mr. D went to Mr. Wolff’s. Fine weather A.M. Snow. P.M.
      
      

      22d. Monday.
      
      
       This forenoon I went with Mr. Artaud to the English Library and took out Watson’s history of Phillip the second and the life of Garrick. We went to the shops. In the afternoon we went and bought a pair of buckles for me. Went to Mr. Rimbert’s for the Gazette but it was not there. Mr. Artaud went in the evening to the concert. Snowy weather all day. Begun Vol. I. of the history of Phillip II.
      
      
       
        
   
   Robert Watson, The History of the Reign of Philip the Second, King of Spain, 2 vols., London, 1777; Thomas Davies, Memoirs of the Life of David Garrick . . ., London, 1780.


       
      
      

      23. Tuesday.
      
      
       Stay’d at home all day. Mr. D. wrote a letter to my Father in Holland. Mr. Artaud supp’d out. Cloudy weather.
      
      
       
        
   
   That of 23 April (Adams Papers).


       
      
      

      24th. Wednesday.
      
      
       This forenoon I went with Mr. Artaud to Mr. Rimbert’s, Mr. Abraham’s and Mr. Colombi’s. In the afternoon Mr. D. took a ride.
      
      

      25th. Thursday.
      
      
       Went with Mr. Artaud in the forenoon to the shops and bought some things. Dined at Mr. Rimberts; where Mr. Abraham dined also. Mr. Artaud went in the evening to the Clubb. Windy weather.
      
      

      26th. Friday.
      
      
       In the forenoon I went to take a ride with Mr. Artaud. In the afternoon Mr. D. went to take a walk. I went to the post office to see about some newspapers.
      
       

      27th. Saturday.
      
      
       This morning I went to take a walk upon the quay with Mr. Artaud. In the afternoon I went to the shops and bought some things. Mr. Wolff came to pay Mr. D a visit A.M. Mr. D. went and took a ride after dinner. Mr. Hoogwerst paid us a visit. Fine weather, but windy.
      
      

      28th. Sunday.
      
      
       This forenoon I went with Mr. D. to the Hotel of the Marquis de Verac, and from thence to that of the dutch Ambassador with the Marquis, but he was not at home; dined at the Marquis de Verac’s: Mr. Artaud supped out. Fine weather.
      
      
       
        
   
   Willem Lodewijk (Baron) van Wassenaer Starrenburg, minister plenipotentiary and ambassador extraordinary plenipotentiary to St. Petersburg, 1780–1785 (Repertorium der diplomatischen Vertreter aller LänderRepertorium der diplomatischen Vertreter aller Lander seit dent Westfalischen Frieden (1648), ed. Ludwig Bittner and others, Oldenburg, &c, 1936-1965; 3 vols., p. 268).


       
      
      

      29th. Monday.
      
      
       This forenoon I went and took a walk with Mr. Artaud to Mr. Rimbert’s. After dinner the youngest Mr. Montréal came here and I went with him and Mr. Artaud to the shops. In the afternoon Mr. D took a ride. In the evening Mr. Artaud went to the Concert.
      
      

      30th. Tuesday.
      
      
       This afternoon I went with Mr. Artaud to the Post office to see about the news papers. Went to take a walk. Mr. D took a ride. Fine weather.
      
     